DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US 10,592,990.
Regarding claim 1, Hanson discloses a computer-implemented method, comprising: receiving, by a server and from a computing device, data that reflects characteristics of a vehicle; based on the data that reflects the characteristics of the vehicle, determining, by the server, that the vehicle has been in an accident; based on determining that the vehicle has been in an accident and based on the data that reflects the characteristics of the vehicle, determining, by the server, a classification of the accident; based on the classification of the accident, determining, by the server, additional data to collect and a recipient of a description of the accident; receiving, by the server, the additional data; generating, by the server, the description of the accident based on the data that reflects the characteristics of a vehicle and the additional data; and providing, for output by the server and to the recipient, the description of the accident. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 2, Hanson discloses wherein the computing device is connected to an on- board diagnostic port of the vehicle. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 3, Hanson discloses comprising: based on determining the additional data to collect, outputting a request for the additional data. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 4, Hanson discloses wherein: determining the classification of the accident comprises determining that the accident is a high-speed accident, the additional data comprises data related to a safety and wellbeing of passengers in the vehicle, and the recipient of the description of the accident comprises a first responder. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 5, Hanson discloses wherein: determining the classification of the accident comprises determining that the accident is a low-speed accident, the additional data comprises image data captured by a computing device in a vicinity of the vehicle, and the recipient of the description of the accident comprises a driver of the vehicle. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 6, Hanson discloses wherein the computing device in the vicinity of the vehicle is a mobile phone of the driver of the vehicle. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 7, Hanson discloses comprising: based on the recipient, determining a format of the description of the accident, wherein the description of the accident is generated in the format. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 8, Hanson discloses wherein the data that reflects the characteristics of the vehicle comprises: speed data, location data, braking data, engine temperature data, tire pressure data, engine speed data, accelerometer data, gyroscope data, magnetometer data, and gravity sensor data. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 9, Hanson discloses comprising: receiving, from a mobile device of a passenger of the vehicle, mobile device data, wherein the classification of the accident is further based on the mobile device data. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 10, Hanson discloses a system, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: receiving, by a server and from a computing device, data that reflects characteristics of a vehicle; based on the data that reflects the characteristics of the vehicle, determining, by the server, that the vehicle has been in an accident; based on determining that the vehicle has been in an accident and based on the data that reflects the characteristics of the vehicle, determining, by the server, a classification of the accident; based on the classification of the accident, determining, by the server, additional data to collect and a recipient of a description of the accident; receiving, by the server, the additional data; generating, by the server, the description of the accident based on the data that reflects the characteristics of a vehicle and the additional data; and providing, for output by the server and to the recipient, the description of the accident. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 11, Hanson discloses wherein the computing device is connected to an on- board diagnostic port of the vehicle. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 12, Hanson discloses wherein the actions comprise: based on determining the additional data to collect, outputting a request for the additional data. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 13, Hanson discloses wherein: determining the classification of the accident comprises determining that the accident is a high-speed accident, the additional data comprises data related to a safety and wellbeing of passengers in the vehicle, and the recipient of the description of the accident comprises a first responder. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 14, Hanson discloses wherein: determining the classification of the accident comprises determining that the accident is a low-speed accident, the additional data comprises image data captured by a computing device in a vicinity of the vehicle, and the recipient of the description of the accident comprises a driver of the vehicle. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 15, Hanson discloses wherein the computing device in the vicinity of the vehicle is a mobile phone of the driver of the vehicle. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 16, Hanson discloses wherein the actions comprise: based on the recipient, determining a format of the description of the accident, wherein the description of the accident is generated in the format. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 17, Hanson discloses wherein the data that reflects the characteristics of the vehicle comprises: speed data, location data, braking data, engine temperature data, tire pressure data, engine speed data, accelerometer data, gyroscope data, magnetometer data, and gravity sensor data. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 18, Hanson discloses wherein the actions comprise: receiving, from a mobile device of a passenger of the vehicle, mobile device data, wherein the classification of the accident is further based on the mobile device data. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 19, Hanson discloses one or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more computers to perform acts comprising: receiving, by a server and from a computing device, data that reflects characteristics of a vehicle; based on the data that reflects the characteristics of the vehicle, determining, by the server, that the vehicle has been in an accident; based on determining that the vehicle has been in an accident and based on the data that reflects the characteristics of the vehicle, determining, by the server, a classification of the accident; based on the classification of the accident, determining, by the server, additional data to collect and a recipient of a description of the accident; receiving, by the server, the additional data; generating, by the server, the description of the accident based on the data that reflects the characteristics of a vehicle and the additional data; and providing, for output by the server and to the recipient, the description of the accident. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Regarding claim 20, Hanson discloses wherein: determining the classification of the accident comprises determining that the accident is a high-speed accident, the additional data comprises data related to a safety and wellbeing of passengers in the vehicle, and the recipient of the description of the accident comprises a first responder. See FIG. 2, 3, 4A, and 4E, Abstract, and Col. 7, ll. 4 – Col. 8, ll. 61.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747